OPINION — AG — (1) UNDER APPLICABLE LAW THE COURT CLERK OF THE TRANSMITTING COUNTY IS NOT REQUIRED TO PAY OUT ANYTHING AFTER THE CAUSE IS TRANSFERRED. 22 Ohio St. 1961 562 [22-562], HOWEVER, DOES REQUIRE THE COUNTY CLERK OF THE TRANSMITTING COUNTY (AFTER PROPER ALLOWING, CERTIFYING, ETC.) TO DRAW WARRANTS FOR THE "PER DIEM ALLOWANCE AND EXPENSES OF THE JURY TRYING THE CAUSE, AND OF THE WHOLE PANEL OF JURORS IN ATTENDANCE DURING THE TRIAL", PER DIEM ALLOWANCE AND EXPENSES BEING THE EQUIVALENT OF FEES AND MILEAGE, OF COURSE. (2) IN ANSWER TO YOUR SECOND QUESTION, THE ATTORNEY GENERAL IS OF THE OPINION THAT THE FEES AND MILEAGE OF JURY PANEL MEMBERS ENTITLED TO SAME ARE NOT PAYABLE FROM THE COURT FUND OF THE TRANSMITTING COUNTY FOR THE REASONS DISCUSSED GENERALLY ABOVE. THEY ARE, HOWEVER, PAYABLE FROM THE GENERAL FUND OF THE TRANSMITTING COUNTY. (3) IN ANSWER TO YOUR THIRD QUESTION, THE ATTORNEY GENERAL IS OF THE OPINION THAT THE POSTAGE EXPENSE OF SUMMONING JURY PANEL MEMBERS IS AN EXPENSE INCIDENT TO THE TRIAL AND IS, THEREFORE, PAYABLE BY THE TRANSMITTING COUNTY. WE WOULD ADD, HOWEVER, THE SAME QUALIFICATION AS TO PROPORTIONATE SHARE AS MADE UNDER (1) ABOVE IF THE PANEL MEMBERS WERE SUMMONED FOR SERVICE ON OTHER CASES AS WELL AS ON THE TRANSFERRED CAUSE. (4) IN ANSWER TO YOUR FOURTH QUESTION, WE NOTE THAT 22 Ohio St. 1961 562 [22-562], SUPRA, MAKES THE TRANSMITTING COUNTY RESPONSIBLE FOR "THE CHARGE OF REMOVING, DELIVERING AND KEEPING THE PRISONER". THE ATTORNEY GENERAL IS OF THE OPINION THAT THAT IS SUFFICIENT TO AUTHORIZE PAYMENT BY THE TRANSMITTING COUNTY FOR THE GUARDING OF A DEFENDANT AT HIS TRIAL ON A TRANSFERED CAUSE — IF SUCH GUARD WAS NECESSARY AND IN FACT PERFORMED. (5) IN ANSWER TO YOUR FIFTH QUESTION, THE ATTORNEY GENERAL IS OF THE OPINION THAT FEES FOR SUBPOENAED WITNESSES FOR THE STATE ARE CLEARLY EXPENSES INCIDENT TO THE TRIAL, AND IN ACCORD WITH THE REASONS GIVEN IN ANSWERS TO PREVIOUS QUESTIONS ARE PAYABLE UNDER 22 Ohio St. 1961 562 [22-562], SUPRA, BY THE TRANSMITTING COUNTY. (6) IN ANSWER TO YOUR SIXTH QUESTION, THE ATTORNEY GENERAL IS OF THE OPINION THAT THE EXPENSES, ETC,., MENTIONED IN THE PRECEDING QUESTIONS AND HELD PAYABLE BY THE TRANSMITTING COUNTY ARE PAYABLE FROM THE GENERAL FUND OF THE TRANSMITTING COUNTY RATHER THAN FORM ITS COURT FUND. CITE: 62 Ohio St. 1961 323 [62-323], 62 Ohio St. 1961 323.1 [62-323.1], 62 Ohio St. 1961 321 [62-321] (HUGH COLLUM)